COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00492-CR


MACLIN RAY DENSON                                                        APPELLANT

                                          V.

THE STATE OF TEXAS                                                              STATE


                                       ----------

             FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                         TRIAL COURT NO. 1295117D

                                           ----------

                             MEMORANDUM OPINION 1

                                           ----------


      Pursuant to a plea bargain, Appellant Maclin Ray Denson pled true to the

State’s petition to proceed to the adjudication of his guilt for possession of less than

one gram of a controlled substance (cocaine), a state jail felony,2 and also waived

      1
         See Tex. R. App. P. 47.4.
      2
         See Tex. Health & Safety Code Ann. §§ 481.102(3)(D), .115(b) (West
2010).
various rights, including his right to appeal. The trial court adjudicated his guilt,

found the enhancement paragraph true, and sentenced him to the agreed-upon

two years’ confinement in prison.

      Appellant filed a timely pro se notice of appeal.                 The trial court’s

certification of Appellant’s right of appeal states that this is “a plea-bargain[ed] case,

and the defendant has NO right of appeal.”            Accordingly, we sent a letter to

Appellant’s appointed counsel, copying it to Appellant, requesting a response by

December 18, 2014, showing grounds for continuing the appeal.                We have not

received a response other than Appellant’s pro se “Motion for Extension of Time

Within Which to file Appellant’s Trial Brief,” filed December 16, 2014, and seeking

a sixty-day extension.

      Despite the trial court’s failure to indicate Appellant’s waiver on its certification,

the signed plea papers reveal that Appellant waived his right of appeal as part of a

negotiated plea bargain at the time of adjudication. 3

      Based on Appellant’s waiver, we dismiss this appeal, 4 and we dismiss


      3
      See Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f); Blanco, 18 S.W.3d at 220; Richards
v. State, No. 02-12-00253-CR, 2012 WL 4121154, at *1 (Tex. App.—Fort Worth
Sept. 20, 2012, no pet.) (mem. op., not designated for publication); see also
Brooks v. State, No. 02-12-00196-CR, 2012 WL 2036473, at *2 (Tex. App.—Fort
Worth June 7, 2012, no pet.) (mem. op., not designated for publication) (declining
to order the trial court to amend a defective certification “because doing so would
be a useless act—Brooks would still be unable to appeal his conviction”).


                                            2
Appellant’s pending motion as moot.



                                          PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2015




                                      3